Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed Sept. 22, 2021. As filed claims 1-11 are pending. 
Priority
This application filed 01/30/2020 is a national stage entry of PCT/EP2017/069869 , International Filing Date: 08/04/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/21/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claims 1, 2 , 4-7, drawn to a process of preparing a mixture M in the reply filed on 9/21/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to a further requirement for the election of a single disclosed species, Applicants further elected, the species 1 and 2 as shown on example 3 of disclosure, and indicated that claims 1,2, 4-7 encompass the elected species.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 3, 7-11 are held withdrawn from consideration as being drawn to a non-elected species. Claims 1-2, 4-7 are examined herein.
Claim Objections
1. Claim 1 is objected to because of the following informalities:  claim 1 is objected to because of the following informalities: claim 1 should be amended to commence with article “A” and to recite “A process …”.
2. Claims 2, 4-7 are objected to because of the following informalities: claims 2, 4-7 should be amended as following replace “Process” with “The process” to recite proper antecedent basis to parent claim.
3. Claim 2 is objected to because of the following informalities: replace capitalized “Contacting”, “Basic”  with lower case. 
4.  Claim 1 is objected for reciting improper Markush language: the recitation in claim 1 for definition of variables of Markush formula “designate” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.Claims 1-2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “preferably " in claim 1 renders the claim and its dependents  indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, therefore and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
2. Claims 1-2, 4-7 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The method/process leading to the step of “Contacting” or “Basic hydrolysis”, without indicating the structure of other reaction components, e.g. hydrolysable dienophile D  or basic hydrolysis conditions required  to produce a compound of formula 1 is not recited  in the claims [i.e. missing essential elements of reaction]. The omission of failing to describe the claimed invention renders the claims incomplete. These claims are written in functional language and therefore, broader than the enabling disclosure also. The claims should recite specific steps and reagents as to how one of ordinary skill in the art would perform the contacting hydrolysable dienophile D” step to obtain the desired final product in order to overcome the rejection or to amend the claims within the context and scope of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016001383 Jan. 07, 2016 (“the ‘383 publication”; cited by Applicants in IDS) as evidenced by March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 attached herewith) and Real World Drug Discovery, Rydzewski (2008), 42-43 (cited in PTO892 attached herewith). 
The ‘383 publication discloses a process for preparing a mixture of diethyl-hexa-1,3-dien-l-yl phosphate of formula 1  from enol phosphate as a  mixture of geometric isomers (E,E), (E,Z), (Z,E) and (Z,Z) as key intermediate in preparation of primary component of grapevine moth sex pheromone is (E,Z)-7 ,9-dodecadienyl-1-acetate, same utility as instant application. The process of prior art  is outlined on scheme reproduced below (abstract; scheme page 6 examples 1, tables 1, 2, page 5-9, 12-17, lines 14-20, claims 1-14).

    PNG
    media_image3.png
    219
    456
    media_image3.png
    Greyscale

The process entails  transforming 2-hexenal to  phosphate EtCH:CHCH:CHOP(O)(OR1)2 (1) by base-catalyzed reaction with phosphorohalidates XP(O)(OR1)2 at -40°  to +15° in a polar organic  solvent, such as methylcyclohexane 
In example 1, the enol phosphate of formula 1 wherein variable R is ethyl was prepared by reaction of 2-hexenal (which corresponds to claimed dienophile D) in THF-NMP mixt. KOtBu at 15° for 1 h (i.e. basic hydrolysis), then with ClP(O)(OEt)2 at -15° for 1 h to give a mixture of enol phosphate isomers (E,Z):(E,E) ratio being 72:27 (abstract; page 8; the elected species; instant claims 1, 2, 4, 5, 7). Applicants compound(s) fall within the scope of the compound of formula 1 of the ‘383 publication.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The difference between the teaching of the ‘383 publication  and instant claims lies in the ratio of isomers, i.e. 72% (E,Z), 27% (E,E), <1 % (Z,Z) and < 1 % (Z,E) for enol phosphate and 76% (E,Z)/(Z,Z) by contrast with 98% (E,Z), at least 0.1 % (Z,Z) and at least 0.1 % (Z,E) for enol phosphate in the present application. 
However, the prior art discuss that the (E,Z) as the active, desirable  isomer. The isomer resolving technologies wherein racemic mixtures are separated into the isomers and  screened separately for their properties are known in the art. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  

Thus, the production of a mixture or of one particular isomer is itself motivation to produce the opposite isomer because all three substrates would need to be screened for pest control properties potential. See, e.g., Real World Drug Discovery, Rydzewski (2008), 42-43.
The secondary references cited herein such as advanced organic chemistry textbooks or books that discuss the process of drug development, in light of the high level of education and skill in the relevant art, to establish that one isomer and preparation thereof  is not patentably distinct from another or a mixture of both without some showing of unexpected results.  This is so because the books demonstrate that the isolation of isomers is routine in lead compound development.  It is obvious to a skilled artisan that one enantiomer is going to be more active than the other (i.e. may find levorotatory enantiomer “S” is more active than the dextrorotatory “R”).Isolation and separation of stereoisomers of known racemate is prima facie obvious unless there are “unexpected results”. See In re May, 197 USPQ 601; In re Adamson, 125 USPQ 233; Brenner v Ladd, 147 USPQ 87
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., 550 US 398 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)

In the instant case, one person having ordinary skill in the art would be faced with a design need or market pressure to solve a problem, would have good reason to pursue the known options within his or her technical grasp, and there would be an expectation of success in that E,Z- isomer of enol phosphate  isomer as valuable intermediate for producing (E,Z)-7,9-dodecadienyl-1-acetate, sex pheromone of the European grapevine moth  would be the best potential pest control properties i.e., as discussed by the prior art the solution would likely be the product not of innovation but of ordinary skill and common sense.
Additionally, pertaining to the ratio of isomers and temperature and pressure of a process, it is noted that generally, differences in such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the cited references and to make the instantly claimed enol phosphate isomers mixtures containing high amount of E,Z active isomer with a reasonable expectation of success.
Conclusion
Claims 1-2, 4-7 are rejected. Claims 3, 8-11 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622